DETAILED ACTION
	This is the first Office action on the merits of Application No. 17/050,931. The preliminary amendment filed on October 27, 2020 has been entered. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 27, 2020 has been considered by the examiner. 

Drawings
The drawings received on October 27, 2020 are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a viscous clutch comprising a quick disconnect bushing arranged together with the remainder of the recited structure 
The prior art does not disclose or render obvious a method of assembling a viscous clutch as specified in independent claim 14 comprising the step of removably securing a quick disconnect bushing to the shaft and the rotor hub to create a rotationally fixed engagement between the rotor and the shaft.
The prior art does not disclose or render obvious a viscous clutch comprising a first sensor and a second sensor arranged together with the remainder of the recited structure in the manner specified in independent claim 17, in particular a first sensor located rearward of the input device, the first sensor configured to measure a speed of the housing; and a second sensor located rearward of the input device, the second sensor configured to measure a speed of the rotor.
WO 2018-057276 A2 referred to in the Written Opinion of The International Searching Authority is the closest art. However, this reference has the same sole inventor as the present application and is thus not available as prior art relative to the application claims because of the exceptions under 35 U.S.C. 102(b)(1)(A) and 35 U.S.C. 102(b)(2)(A). 
U.S. Patent No 10,557,508 is from the same family member as WO 2018-057276 A2. The presently pending application claims are distinct from the claims in the ‘508 patent where claim 1 recites that the securing mechanism (quick disconnect bushing) is removably attached to the input member, and claim 18 recites that the securing housing hub, in contrast to presently pending claims 1 and 14 where the quick disconnect bushing is removably secured to the rotor hub. The first and second sensors recited in presently pending claim 17 are not claimed in the ‘508 patent, and the specified location of both sensors “rearward of the input device” is not disclosed or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 4,434,883 discloses a QD (quick demount) bushing 68 that connects a hub 10 of a friction clutch C to a shaft S.
U.S. Patent No. 5,799,765 discloses a fluid clutch having first and second rotational speed sensors 22, 23.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656